Citation Nr: 0911775	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back strain with 
left-sided disc herniation, rated as 20 percent disabling 
prior to May 10, 2007, and as 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

REMAND

The Veteran had active military service from January 1987 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The case was remanded by the Board in February 2007 for 
additional development.

The Veteran testified before a Decision Review Officer (DRO) 
in November 2004.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In this case, the Veteran 
was awarded an increased evaluation of 40 percent for his 
service-connected low back disability.  This was done by the 
RO in September 2007.  The Veteran has not suggested that 
this increased evaluation would satisfy his appeal for a 
higher evaluation of his low back disability.  Nor has he or 
his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for a low back disability remains before 
the Board.  Because the evaluation was increased during the 
course of the appeal, the Board must now consider the 
Veteran's "staged" ratings.  See Hart v. Mansfield, 21 Vet. 
App 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  

After reviewing the case, the Board finds that a remand is 
necessary.  As noted above, during the pendency of this 
appeal, the RO issued a rating decision in September 2007, 
which increased the Veteran's evaluation of his low back 
disability to 40 percent, effective from May 10, 2007.  The 
RO chose this date because it was apparently believed that 
this was the date on which the Veteran had filed a claim for 
increase.  Subsequent to the September 2007 rating decision, 
the Appeals Management Center (AMC), after acting on the 
Board's February 2007 remand directions, issued a 
supplemental statement of the case (SSOC).  The SSOC, 
however, did not specifically address whether the Veteran was 
entitled to a rating higher than 40 percent from May 10, 
2007.  Curiously, while the SSOC referenced the September 
2007 rating decision that increased the Veteran's claim, the 
AMC appears to have continued the denial of a rating higher 
than 20 percent, despite the fact that the Veteran had 
already been awarded the 40 percent rating from May 10, 2007.  
In its March 2009 informal brief, the Veteran's 
representative complained about this approach and requested a 
remand to ensure that the process due the Veteran was 
followed.

An SSOC is meant to inform the appellant of any material 
changes in, or additions to, the information included in the 
statement of the case (SOC) or any prior SSOC.  38 C.F.R. 
§ 19.31(a) (2008).  Here, the December 2008 SSOC did not take 
into account material changes in, and additions to, the 
information included in the previous SSOC issued in March 
2006, as it did not specifically address the question of 
whether a higher rating (higher than 40 percent) was 
warranted from May 10, 2007.  Additionally, the Board notes 
that an SSOC should be furnished if there is a material 
defect in a prior SSOC.  38 C.F.R. § 19.31(b).  The Board 
finds that the December 2008 SSOC has a material defect as it 
fails to address whether the Veteran is entitled to a rating 
higher than 40 percent.  The Board therefore finds that a 
remand is necessary for the issuance of an SSOC to address 
whether the Veteran is entitled to a rating higher than 40 
percent for his service-connected low back disability.  

As the agency of original jurisdiction (AOJ) addresses the 
question of entitlement to a rating higher than 40 percent, 
consideration should also be given to the effective date.  As 
noted above, the RO assigned the 40 percent rating from May 
10, 2007, apparently because this was the date on which a 
claim for a total rating based on individual unemployability 
was filed.  What the RO did not consider was that the 
question of the rating for the low back was already pending, 
even on May 10, 2007.  In other words, because the Veteran's 
claim for increase was already pending and in an appellate 
status, he did not need to file another claim.  When a higher 
rating is assigned during the pendency of a claim, it should 
be assigned effective on the date entitlement is shown, 
thereby creating a "staged" rating if the date entitlement 
is shown does not happen to coincide with the date of the 
claim that led to the appeal, or within a year prior to the 
claim.  Hart, supra; 38 U.S.C.A. § 5110 (West 2002).  

Additionally, the Court has indicated that the VCAA 
notification required for an increased rating claim must 
include certain specifics.  Section 5103(a) of title 38 of 
the United States Code requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate an 
increased rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In order to ensure 
compliance with these notification requirements, the agency 
of original jurisdiction (AOJ) should issue a notification 
letter that complies with these requirements and thereafter 
re-adjudicate the claim for increase.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his lumbar 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity from noncompensable to 
as much as 100 percent for his 
disability, based on the nature of the 
symptoms of the condition for which 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  38 
C.F.R. § 4.71a (2008).  In this instance, 
the notice should include information 
about the rating criteria used to rate 
the Veteran's disability and what is 
required to obtain a higher rating under 
38 C.F.R. § 4.71a (2002), 38 U.S.C.A. 
§ 4.71a (2003) and 38 C.F.R. § 4.71a 
(2008).  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation--e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra.  

2.  The AOJ should consider whether a 
rating greater than 40 percent should be 
assigned.  Consideration should be given 
to the effective date for the award of 
the 40 percent rating or any other staged 
rating that might be awarded.  
Thereafter, issue a SSOC that addresses 
whether the Veteran is entitled to a 
higher rating from May 10, 2007, or from 
whatever effective date is deemed 
appropriate for this stage.  The SSOC 
should include notification to the 
Veteran of applicable regulations for 
evaluating his claim.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

